DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The election requirement filed 11/30/2020 and reply filed on 12/21/2020 are acknowledged. The restriction requirement is withdrawn as applicant’s arguments of that a simultaneous search for all species would not result in a search burden. Claims 1-13 have been examined.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/14/2018, 10/09/2018, 10/16/2018, and 09/04/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Status
Claim 1 has been amended; support for claim 1 is found in claim 8.
Claims 8, 11, and 13 have been amended; the amendment to claim 8 makes claim 8 an independent claim, the amendment to claim 11 cancels some of the claim language, and the amendment to claim 13 fixes an antecedent basis issue.
Claims 1-13 are currently pending and have been examined on the merits in this office action.
Specification
The disclosure is objected to because of the following informalities: 
Element 15 is referred to as “the free interface” (Page 20 line 11) and as “the second interface” (Page 21 line 6). It is unclear if the free interface is the same as the second interface that is described latter in the specification.
Page 24 line 11: "second interface 16" should read "second interface 
Page 25 line 21-22: Figure 4b has “multiple phase 10” should read “multiple phase 11.”  The specification says multiple phase 10, however, the Figure in which it refers to (Figure 4B) does not have the multiple phase 10, but has the multiple phase 11 instead.
Page 26 lines 2-4:  Figure 4C has “multiple phase 11” should read “multiple phase 10.”  The specification says multiple phase 11, however, the Figure in which it refers to (Figure 4C) does not have the multiple phase 11, but has the multiple phase 10 instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected for being indefinite. Claim 6 states “the process for annealing” however the process for annealing has not been stated in claim 1. It is unclear if the process for annealing relates back to the heating step in claim 1, the tempering step for claim 1 or a combination of the two. “The 
Claim 7 is rejected for being indefinite. Claim 7 states “by means of a roll-to-roll technology.” The phrase “roll-to-roll technology” is unclear and the specification does not provide any further explanation of this roll-to-roll technology. In view of the 112b rejection, claim 7 will be interpreted using the broadest reasonable interpretation. The broadest reasonable interpretation is that the silicon layer can be deposited on the metal substrate or the buffer layer and/or the battery can be opened up so that the silicon layer can be deposited and then sealed once again. Due to the and/or language, either interpretation presented above will meet the claim limitations.

Claim 1 recites the limitations:
"the second interface" in line 9.
“a formation of a first interface” in lines 19-20. A first interface has already been introduced so it is unclear if Applicant is introducing an additional interface or is it the same interface as described earlier in the claim.
“a metal substrate” in line 18. A metal substrate has already been introduced earlier in the claim so it is unclear is the Applicant is referring to the previous metal substrate in line 5 or introducing another metal substrate.
  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the buffer layers" in 3. The buffer layers were introduced in claim 2, however, claim 7 relates back to claim 1 and there is no buffer layer in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20090061319-hereinafter Kim, cited in IDS, 08/14/2018) in view of Im et al. (US 20110108108-hereinafter Im, cited in IDS, 08/14/2018).
Regarding claim 1, Kim teaches a method for the manufacture of silicon-based anodes comprising the following steps: 
Depositing a silicon layer on a metal substrate (referred to as collector), wherein the silicon layer has a first interface directed toward the metal substrate (Kim [0072] Example 1)
Heating the metal substrate by means of a heating unit to a temperature between 200 and 1000 °C (Kim [0072] heating at 700 °C) and annealing the thin film and metal substrate (Kim [0072]).
Kim further teaches wherein the anode at least comprises a metal substrate which is capable of functioning as carrier material and as the current lead (Kim [0072]),

Kim fails to teach the method steps of
 tempering the region of the second interface of the silicon layer turned away from the metal substrate by means of an energy-intensive irradiation during heat,
Generating multiple phases in the region of the silicon layer and of the metal substrate comprising amorphous silicon and/or crystalline silicon of the silicon of the silicon layer and of crystalline metal of the metal substrate
And generating crystalline metal of the metal substrate.
Im is analogous because Im is pertinent to the same problem faced by the applicant. Both problems deal with the crystalline structure of silicon thus making Im analogous to the present application.
Im discloses a method of making a crystalline film using irradiation using a pulsed light source. Im teaches of tempering the region of an interface of the silicon layer turned away from the metal substrate by means of an energy-intensive irradiation during heating (Im [0057-0059]; irradiation using flash lamps to provide mixed liquid solid phases),
 generating multiple phases in the region of the silicon layer and of the metal substrate comprising amorphous silicon and crystalline silicon of the silicon of the silicon layer (Im [0057-0059] provides mixed solid and liquid phases) and of crystalline metal of the metal substrate (Im [0009] flash lamp annealing is used to crystallize amorphous substrates & [0083] the metallic layer absorbed heat and incident light therefore the resulting metal substrate would form crystalline metal by absorbing the incident light) such that the balance between solid and liquid phases is used to control the different 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the method steps of Im’s relating to the tempering and generating of multiple phases by incorporating the flash lamp annealing process and equipment into the method steps of Kim’s such that multiple phases are produced in the silicon and metal layers so that a balance between the solid and liquid phases is struck to control the different characteristics of the crystalline grain after solidification.
It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In claim 1, the intended use of an anode, at least one electrolyte and a counter-electrode for a secondary battery is not given patentable weight.
Regarding claim 2, modified Kim teaches all of the claim limitations of claim 1. Kim further teaches wherein a buffer layer in the form of a metallic layer is respectively introduced at the first Si-layer interface to the metal substrate and/or at the second Si-layer interface directed toward the electrolyte (Kim [0041] Figures 1 and 2; metallic buffer layer 15; electrolyte solution comes into contact with carbon coating layer 40 so the top metallic buffer layer 20b is directed toward the electrolyte).
Regarding claim 3, modified Kim teaches all of the claim limitations of claim 1. Kim further teaches wherein the tempering is performed by means of an arrangement for rapid energy intensive thermal treatment and annealing (Kim [0059]).
Regarding claim 4, modified Kim teaches all of the claim limitations of claim 1 and discloses the foil which is capable of functioning as an integrated current lead.  Furthermore it is note that the 
Regarding claim 5, modified Kim teaches all of the claim limitations of claim 4. Kim further teaches wherein nickel or copper is used as the metal of the metal substrate (Kim [0042] collector 10 can be made of copper or nickel).
Regarding claim 6, modified Kim teaches all of the claim limitations of claim 1. Im further teaches wherein the irradiation and the process for annealing are performed at least with an energy source in the form of an energy-intensive flash lamp (Im [0057]) which has a flash duration between 1-20 ms and an energy density of 50-60 J /cm2 (Im [0057]). In view of the 112b section above, the process for annealing has been interpreted as tempering the region by means of an energy-intensive irradiation during heating.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, modified Kim teaches all of the claim limitations of claim 1. Kim further teaches wherein, by means of a roll-to-roll technology, both the deposition of the silicon layer on the metal substrate and the buffer layer and/or as well as the thermal treatment and annealing are performed on a metal substrate (Kim [0072]; deposited on the metal substrate). In view of the 112b section above, claim 7 has been interpreted using the broadest reasonable interpretation. The broadest reasonable interpretation is that the silicon layer can be deposited on the metal substrate or the buffer layer and/or the battery can be opened up so that the silicon layer can be deposited and then sealed once again. 
Regarding claim 8, Kim teaches wherein the anode at least comprises a metal substrate which is capable of functioning as a carrier material and as a current lead (Kim [0072]; the copper foil collector),

Kim fails to teach of multiple phases of amorphous silicon, crystalline silicon and crystalline metal in the regions of the metal substrate of the silicon layer.
Im discloses a method of making a crystalline film using irradiation using a pulsed light source. Im discloses multiple phases of amorphous silicon, crystalline silicon (Im [0057-0059] provides mixed solid and liquid phases) and crystalline metal in the region of the metal substrate and of the silicon layer (Im [0009] flash lamp annealing is used to crystallize amorphous substrates & [0083] the metallic layer absorbed heat and incident light therefore the resulting metal substrate would form crystalline metal by absorbing the incident light) such that the balance between solid and liquid phases is used to control the different characteristics of the crystalline grain created after solidification including grain size, grain orientation in the surface direction and defect density (Im [0059]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Im’s  pulsed light source used for irradiation to create multiphase silicon and metal layers into Kim’s by including the pulsed light source as a means for tempering the silicon and metal layers such that a balance between solid and liquid phases is used to control the different characteristics of the crystalline grain created after solidification including grain size, grain orientation in the surface direction and defect density.
Regarding claim 9, modified Kim teaches all of the claim limitations of claim 8. Kim further teaches wherein at least one buffer layer is situated in the region of the first interface between the metal substrate and the silicon layer (Kim Figure 2; Metallic buffer layer 15 separates the collector 10 and the silica thin film layer 20a).
Regarding claim 10, modified Kim teaches all of the claim limitations of claim 8. Kim further teaches wherein at least one buffer layer is applied on a second interface of the silicon layer turned 
Regarding claim 11, Kim teaches wherein the anode at least comprises a metal substrate which is capable of functioning as a carrier material and as a current lead (Kim [0072]; the copper foil collector),
a silicon layer deposited on the metal substrate with a formation of a first interface to the metal substrate (Kim [0072] silicon thin film deposited on the collector; [0041] interface stabilizing layers 30),
Kim fails to teach of multiple phases of amorphous silicon, crystalline silicon and crystalline metal in the regions of the metal substrate of the silicon layer.
Im discloses a method of making a crystalline film using irradiation using a pulsed light source. Im discloses multiple phases of amorphous silicon, crystalline silicon (Im [0057-0059] provides mixed solid and liquid phases) and crystalline metal in the region of the metal substrate and of the silicon layer (Im [0009] flash lamp annealing is used to crystallize amorphous substrates & [0083] the metallic layer absorbed heat and incident light therefore the resulting metal substrate would form crystalline metal by absorbing the incident light) such that the balance between solid and liquid phases is used to control the different characteristics of the crystalline grain created after solidification including grain size, grain orientation in the surface direction and defect density (Im [0059]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Im’s  pulsed light source used for irradiation to create multiphase silicon and metal layers into Kim’s by including the pulsed light source as a means for tempering the silicon and metal layers such that a balance between solid and liquid phases is used to control the different characteristics of the crystalline grain created after solidification including grain size, grain orientation in the surface direction and defect density.

a heating unit which is associated with the metal substrate and is directed toward the metal substrate and at least heats the metal substrate and the silicon layer to a temperature between 400 and 1200°C (Im [0092] substrate is preheated by a hot plate; [0094] preheating substrate and silicon layer to 400-1200 °C), wherein,
during the heating, the energy source is directed toward the second interface of the silicon layer turned away from the metal substrate from the transmission of short-time high energy (Im Figure 1; the top of the figure is the second interface; [0057] short time high energy as described in claim 6).
Regarding claim 12, modified Kim teaches all of the claim limitations of claim 11. Im further teaches wherein the energy-intensive energy source at least comprises at least one flash lamp, which is directed toward the second interface of the silicon layer of the anode (Im Figure 1; flash lamps 120, second interface is the top interface of the silicon layer),
at least one reflector associated with the flash lamp, wherein, during the heating, the flash-lamp light is directed toward the second interface of the silicon layer turned away from the metal substrate for the transmission of short-time high energy (Im Figure 1; Reflector 110; [0057] short time high energy).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20090061319-hereinafter Kim, cited in IDS, 08/14/2018) in view of Im et al. (US 20110108108-hereinafter Im, cited in IDS, 08/14/2018) as applied to claim 8 above, and further in view of Benson et al. (US 20040023106-hereinafter Benson).
claim 13, Kim teaches wherein the anode at least comprises a metal substrate which is capable of functioning as a carrier material and as a current lead (Kim [0072]; the copper foil collector),
a silicon layer deposited on the metal substrate with a formation of a first interface to the metal substrate (Kim [0072] silicon thin film deposited on the collector; [0041] interface stabilizing layers 30),
Kim fails to teach of multiple phases of amorphous silicon, crystalline silicon and crystalline metal in the regions of the metal substrate of the silicon layer.
Im discloses a method of making a crystalline film using irradiation using a pulsed light source. Im discloses multiple phases of amorphous silicon, crystalline silicon (Im [0057-0059] provides mixed solid and liquid phases) and crystalline metal in the region of the metal substrate and of the silicon layer (Im [0009] flash lamp annealing is used to crystallize amorphous substrates & [0083] the metallic layer absorbed heat and incident light therefore the resulting metal substrate would form crystalline metal by absorbing the incident light) such that the balance between solid and liquid phases is used to control the different characteristics of the crystalline grain created after solidification including grain size, grain orientation in the surface direction and defect density (Im [0059]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Im’s  pulsed light source used for irradiation to create multiphase silicon and metal layers into Kim’s by including the pulsed light source as a means for tempering the silicon and metal layers such that a balance between solid and liquid phases is used to control the different characteristics of the crystalline grain created after solidification including grain size, grain orientation in the surface direction and defect density.
Kim discloses an anode (Kim [0068]; claim 13 analysis above), a cathode (Kim [0067]), and an electrolyte (Kim [0067]) for use in secondary battery. Kim fails to teach the two separate electrolyte layer and a separator.


    PNG
    media_image1.png
    457
    417
    media_image1.png
    Greyscale


Therefore, it would have been obvious to a skilled artisan as of the effective filling date to replace Kim’s electrolyte with Benson’s two electrolyte layers separated by a separator. The simple substitution would result in a battery with the configuration presented above in Figure 5. See MPEP 2143 B.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-F: 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727